DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 06/30/2022 (“Amendment”). Claims 14-20 and 23-29 are currently under consideration. The Office acknowledges the amendments to claims 14, 16, 18-20, 23, and 26-29. Claims 1-13 remain withdrawn.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18, 19, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2003/0093129 (“Nicolelis”) in view of Chinese Patent Publication 101645267 (“Meng,” an English-language translation of portions of which has been provided and is cited to herein) as evidenced by US Patent Application Publication 2013/0331722 (“Rodriguez-Villegas”).
Regarding claim 14, Nicolelis teaches [a] method for operating a biomedical system (¶¶s 0006, 0014, etc.), the method comprising: acquiring, via a plurality of signal channels, neural activity signals from a biological tissue that has been subjected to  a pre-determined input included in a behavioral variable (Fig. 1, data acquisition unit 10 obtaining neural signals via cable 80 from the brain of a subject 5 - see ¶¶s 0074, 0077, 0078, 0124 (suggesting multiple signal channels, as well as an input via a video monitor, where the input has e.g. a velocity parameter (compare to Applicant’s specification as filed at ¶ 0042)), etc.); determining, for each signal channel of the plurality of signal channels, a [correlation] (¶ 0124: determining, for each channel, correlations between received neural signals and model movements); determining, based on a ranking of the plurality of signal channels according to the [correlations], a signal channel subset from the plurality of signal channels (¶¶s 0124 and 0125: selecting, using the correlations, a subset of the neural signal channels that are most highly correlated with the model movements); decoding neural activity signals acquired via the signal channel subset to obtain a first output (¶ 0125, the first output resulting in movement of the external device); and transmitting the first output to an end effector to cause the end effector to execute a motion associated with the neural activity signals acquired via the signal channel subset (¶ 0125: transmitting the first output to produce a movement at an external device, where the external device is e.g. the actuator 45 as shown in Figure 1A).
Nicolelis does not appear to explicitly teach determining, for each signal channel of the plurality of signal channels, based on a ratio of (i) a response of the signal channel to the pre-determined input and (ii) a spontaneous neural activity of the signal channel and noise unrelated to the pre-determined input, a generalized modulation depth representing information content in the signal channel.
Meng teaches processing data of a plurality of signal channels each corresponding to electrodes of an electrode array (¶ 0011, “each channel corresponding to a frequency band, and each frequency band corresponds to an electrode in an electrode array”), the processing including determining a generalized modulation depth of each channel (¶ 0013, “5) The modulation depth of the envelope signal extracted by each channel is calculated”), wherein the modulation depth represents information content (¶ 0014, “The modulation depth is commonly used to detect whether there is a voice signal in the input signal”), and wherein the modulation depth is based on a ratio of a response of the channel to an input and spontaneous activity and noise unrelated to the pre-determined of the channel (¶ 0013, “that is, the ratio of the maximum value and the minimum value in the envelope signal is calculated” - note that the minimum of the envelope represents a noise floor, which reflects spontaneous activity and noise. See ¶¶s 0054 and 0055 and Fig. 3 of Rodriguez-Villegas, which show that the minimum of the envelope (i.e., the noise floor) reflects both spontaneous activity (up and down spikes) and noise (non-zero baseline) that includes background interference or which is introduced by the system itself), and selecting a subset of channels having the highest modulation depths (¶¶s 0014-0016, “then m modulation depth values are obtained for m channels, and the m modulation depth values are sorted from large to small; … 6) n channels with the largest modulation depth are selected from among the m channels, and the envelope signals are outputted; … After the obtained m modulation depth values of the m channels have been sorted, n channels with the largest modulation depth (n<m) among them are selected in the order from large to small, and the envelope amplitudes of the channels are outputted”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine modulation depths in Nicolelis, as in Meng (where the input/behavioral variable is the model movement of Nicolelis (¶ 0124)), for the purpose of better distinguishing signal from noise in the activity signals (Meng: ¶ 0014, “modulation depth is commonly used to detect whether there is a voice signal in the input signal in order to estimate the signal-to-noise ratio of the input signal”), and then to select a subset of channels having higher modulation depths for the purpose of having an increased signal-to-noise ratio to be able to maintain device control (Nicolelis: ¶ 0126, optimal selection of channels for device control).
Regarding claim 15, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches wherein the first output comprises at least one of an optical signal, an electrical signal, a magnetic signal, a mechanical signal, and an audio signal (Nicolelis: ¶ 0125, an electrical signal to control the external device - also see Figure 1A, ¶ 0083, etc.), the method further comprising determining the ratio (as above, in Meng).
Regarding claim 16, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches wherein the first output comprises a decoding correlation obtained as a result of decoding the neural activity signals (Nicolelis: ¶¶s 0124 and 0125, determining which subset is most highly correlated and using it to control movement).
Regarding claim 18, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches determining the ranking of the plurality of signal channels according to the generalized modulation depths in an original signal space, in which a physiological meaning of the plurality of signal channels is defined, and is devoid of transforming the plurality of signal channels into a space that does not represent the physiological meaning (Nicolelis: ¶ 0124, the correlations are ranked to determine which ones are the highest. The neural signals are not transformed prior to these correlations; also see Meng: ¶¶s 0014 and 0015, where selection of channels based on ranking of modulation depths requires no transformation).
Regarding claim 19, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches determining the ranking of the plurality of signal channels according to the generalized modulation depths by determining information content for each signal channel of the plurality of signal channels (Nicolelis: ¶ 0124, determining the correlations involves determining the information content of each channel - how closely the information in the channel matches to the model; also see Meng: ¶¶s 0013-0015, where modulation depths correspond to information content).
Regarding claim 28, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches wherein the plurality of signal channels forms a neural interface between the biological tissue and a computing system (Nicolelis: Abstract: neural signals obtained via a brain-machine interface - also see Fig. 1A, showing the interface with a computer system).
Regarding claim 29, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches wherein the plurality of signal channels forms a brain-machine interface (BMI) or brain-computer interface (BCI) (Nicolelis: Abstract: neural signals obtained via a brain-machine interface - also see Fig. 1A, showing the interface with a computer system).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis-Meng-Rodriguez-Villegas in view of US Patent Application Publication 2012/0245481 (“Blanco”).
Regarding claim 17, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas does not appear to explicitly teach determining an optimal number of channels in the signal channel subset based on a Bayesian information criterion.
Blanco teaches using the Bayesian Information Criterion (BIC) to select a model (¶ 0097).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an optimum number of channels for a subset of channels in Nicolelis-Meng-Rodriguez-Villegas, using a BIC as in Blanco, since it is a well-known information criterion used in model selection (Blanco: ¶ 0097), and for the purpose of optimizing the subset of channels to increase efficiency (Blanco: ¶ 0097, reducing complexity to increase computational efficiency, etc.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis-Meng-Rodriguez-Villegas in view of US Patent Application Publication 2006/0135880 (“Sarkela”).
Regarding claim 20, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 19, as outlined above. Nicolelis-Meng-Rodriguez-Villegas does not appear to explicitly teach forming a first sequence containing values of generalized modulation depth for all of the plurality of signal channels from the ensemble in a descending order, forming a second sequence containing numbers of the plurality of signal channels respectively corresponding to the values in the first sequence, and identifying numbers of the plurality of signal channels from the first sequence that correspond to the values, in the first sequence, a first sum of which exceeds a predefined threshold, the first sum obtained by adding successive values of generalized modulation depth from the first sequence.
Sarkela teaches forming a first sequence containing values of generalized modulation depth for all of the multiple signal channels from the ensemble in a descending order (The values of the power spectrum on a frequency band of 0.4 to 8 Hz have then been normalized so that their total value is one, and the obtained values have been sorted in descending order; Fig. 11, para 0079), forming a second sequence containing numbers of said multiple signal channels respectively corresponding to said values in the first sequence (Fig. 11, the frequency bins being numbered), and identifying numbers of said multiple signal channels from the first sequence that correspond to those values, from the first sequence, a first sum of which exceeds the predefined threshold, the first sum obtained by adding successive values of generalized modulation depth from the first sequence (An estimate of the proportions of the signal components of interest may therefore be obtained, i.e. the dominant one of the signal components of interest may be identified, when such indicators are compared with each other or when a new indicator is calculated based on the indicators and the new indicator is compared with a predefined threshold, para 0022, the mutual information l(A;B) may be calculated by first determining the joint entropy of the primary and auxiliary frequency bands and then subtracting the joint entropy from the sum of the entropies of the primary and auxiliary frequency bands. The mutual information, which is obtained for each epoch, is then compared with a predefined threshold value at step 37a in order to identify the dominant component, para 0075). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the correlations of each of the tested channels in descending order in Nicolelis-Meng-Rodriguez-Villegas (Nicolelis: ¶ 0124 already contemplating ranking of correlations), e.g. in a table having numbers that identify the channels, and then to identify a specific subset of the numbered channels based on a sum of correlations exceeding a predetermined threshold (i.e., selecting the channel with the highest correlation, and then the next highest correlation, and then the next highest correlation, etc., until a threshold amount is reached), as in Sarkela, for the purpose of identifying a sufficient amount of dominant channels (or dominant components in Sarkela) to enable adequate motor control (or in Sarkela, knowledge of the dominant component may be utilized in a variety of different ways to monitor the state of a subject - Abstract).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis-Meng-Rodriguez-Villegas in view of Sarkela.
Regarding claim 23, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches … transforming raw signals acquired via the plurality of signal channels by at least amplifying the raw signals (Nicolelis: ¶ 0015), filtering the raw signals to reduce noise contained therein (Nicolelis: ¶ 0015), and detecting a predetermined feature in the raw signals (Nicolelis: ¶¶s 0015, 0125, the algorithms identifying motor signal features (motor commands)); and decoding the refined signals that correspond to a second plurality of signal channels identified by numbers (Nicolelis: ¶ 0124, decoding the selected subset of channels), the decoding effectuated in a fashion that is suitable to generate the required response from the end effector subjected to decoded refined signals (Nicolelis: Fig. 1A and related description, ¶¶s 0015, 0083, 0251), but does not appear to explicitly teach forming a first sequence containing values of generalized modulation depth for all of the plurality of signal channels in a descending order; identifying numbers of the plurality of signal channels from the first sequence that correspond to values in the first sequence, a first sum of which exceeds a predefined threshold, the first sum obtained by adding successive values of generalized modulation depth from the first sequence.
Sarkela teaches forming a first sequence containing values of generalized modulation depth for all of the multiple signal channels from the ensemble in a descending order (the values of the power spectrum on a frequency band of 0.4 to 8 Hz have then been normalized so that their total value is one, and the obtained values have been sorted in descending order; Fig. 11, para 0079), and identifying numbers of said multiple signal channels from the first sequence that correspond to those values, from the first sequence, a first sum of which exceeds the predefined threshold, the first sum obtained by adding successive values of generalized modulation depth from the first sequence (an estimate of the proportions of the signal components of interest may therefore be obtained, i.e. the dominant one of the signal components of interest may be identified, when such indicators are compared with each other or when a new indicator is calculated based on the indicators and the new indicator is compared with a predefined threshold, para 0022, the mutual information l(A;B) may be calculated by first determining the joint entropy of the primary and auxiliary frequency bands and then subtracting the joint entropy from the sum of the entropies of the primary and auxiliary frequency bands. The mutual information, which is obtained for each epoch, is then compared with a predefined threshold value at step 37a in order to identify the dominant component, para 0075). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the modulation depths of each of the tested channels in descending order in Nicolelis-Meng-Rodriguez-Villegas (Nicolelis: ¶ 0124 already contemplating ranking of correlations), e.g. in a table having numbers that identify the channels, and then to identify a specific subset of the numbered channels based on a sum of correlations exceeding a predetermined threshold (i.e., selecting the channel with the highest correlation, and then the next highest correlation, and then the next highest correlation, etc., until a threshold amount is reached), as in Sarkela, for the purpose of identifying a sufficient amount of dominant channels (or dominant components in Sarkela) to enable adequate motor control (or in Sarkela, knowledge of the dominant component may be utilized in a variety of different ways to monitor the state of a subject - Abstract).
Regarding claims 24 and 25, Nicolelis-Meng-Rodriguez-Villegas-Sarkela teaches all the features with respect to claim 23, as outlined above. Nicolelis-Meng-Rodriguez-Villegas-Sarkela further teaches wherein the decoding comprises decoding effectuated in a fashion suitable to generate a required response from the end effector that comprises an end effector tissue (Nicolelis: ¶¶s 0119, 0121, 0128, 0213, 0223, the endeffector including a tissue in the case that stimulation of e.g. paralyzed muscles of a limb is desired, to produce a particular motion in the limb), and further comprising subjecting the biological tissue to a pre-determined input that comprises at least one of an optical stimulus, an auditory stimulus, a tactile stimulus, a gustatory stimulus, and an olfactory stimulus (Nicolelis: e.g. as in ¶ 0124, providing an optical stimulus to the brain), wherein the decoding comprises decoding effectuated to generate a physiological response from the end effector tissue, which physiological response mimics the pre-determined input to the biological tissue (Nicolelis: ¶¶s 0124, 0223).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis-Meng-Rodriguez-Villegas in view of Sarkela and US Patent Application Publication 2006/0161072 (“Mase”).
Regarding claim 26, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas further teaches … the marker including a number of channels identified by the signal subset selector from the plurality of signal channels (Nicolelis: ¶ 0124, the marker being the limit that determines the channels in the subset of channels that is most highly correlated; also see Meng: ¶¶s 0015 and 0016, describing using modulation depths of a particular number of channels), but does not appear to explicitly teach wherein the biomedical system comprises a signal subset selector configured to form a first sequence containing values in a descending order, form a second sequence containing numbers of channels respectively corresponding to the values in the first sequence, and identify numbers of channels from the first sequence according to a criterion representing a physical factor unrelated to the determination of the information content of the signal channels, and wherein the signal subset selector, in operation, receives generalized modulation depth values for each signal channel from the plurality of signal channels and generates a marker when a cumulative sum of the generalized modulation depth values, that have been ordered in a descending order, exceeds a predefined threshold. 
Sarkela teaches forming a first sequence containing values of generalized modulation depth for all of the multiple signal channels from an ensemble in a descending order (the values of the power spectrum on a frequency band of 0.4 to 8 Hz have then been normalized so that their total value is one, and the obtained values have been sorted in descending order; Fig. 11, para 0079), forming a second sequence containing numbers of channels respectively corresponding to values in the first sequence (Fig. 11, the frequency bins being numbered), and identifying numbers of channels from the first sequence according to a criterion … wherein said channel subset selector, in operation, receives values of generalized modulation depth of each of said signal channels from the array and generates a marker when a cumulative sum of these values, that have been ordered in a descending order, exceeds a predefined threshold (an estimate of the proportions of the signal components of interest may therefore be obtained, i.e. the dominant one of the signal components of interest may be identified, when such indicators are compared with each other or when a new indicator is calculated based on the indicators and the new indicator is compared with a predefined threshold, para 0022, the mutual information l(A;B) may be calculated by first determining the joint entropy of the primary and auxiliary frequency bands and then subtracting the joint entropy from the sum of the entropies of the primary and auxiliary frequency bands. The mutual information, which is obtained for each epoch, is then compared with a predefined threshold value at step 37a in order to identify the dominant component, para 0075). 
Mase suggests using a criterion for channel selection that represents a physical factor and is unrelated to determination of the information content of signal channels (¶¶s 0035+ teach that a communication network 5 may not have a sufficient transfer rate to keep pace with EEG data having a large number of channels, and that a limited amount of data is therefore to be transferred).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the modulation depths of each of the tested channels in descending order in Nicolelis-Meng-Rodriguez-Villegas (Nicolelis: ¶ 0124 already contemplating ranking of correlations), e.g. in a table having numbers that identify the channels, and then to identify a specific subset of the numbered channels based on a particular criterion (e.g., selecting the channel with the highest correlation, and then the next highest correlation, and then the next highest correlation, etc., until a threshold amount of the probability distributions of the channels is reached), as in Sarkela, for the purpose of identifying a sufficient amount of dominant channels (or dominant components in Sarkela) to enable adequate motor control (or in Sarkela, knowledge of the dominant component may be utilized in a variety of different ways to monitor the state of a subject - Abstract). It also would have been obvious to make the criterion based on a physical factor such as that suggested in Mase, for the purpose of ensuring that the given data communication network is able to handle the large amount of data that EEG monitoring generates (Mase: ¶ 0035).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolelis-Meng-Rodriguez-Villegas in view of US Patent Application Publication 2012/0224782 (“Robinson”).
Regarding claim 27, Nicolelis-Meng-Rodriguez-Villegas teaches all the features with respect to claim 14, as outlined above. Nicolelis-Meng-Rodriguez-Villegas does not appear to explicitly teach reducing a number of pixels of an image of the biological tissue based on information content of each of the pixels, wherein the decoding the neural activity signals acquired through the signal channel subset comprises decoding information contained in a subset of the pixels of the image (although Nicolelis-Meng does teach performing this with respect to EEG signal channels, as noted above).
Robinson teaches reducing dimensionality of signal channels which include pixels of an image, which includes reducing a number of pixels of the image based on information context of the pixels (Title, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the methods of Nicolelis-Meng-Rodriguez-Villegas to the hyperspectral imaging context of Robinson, for the purpose of increasing processing efficiency (i.e., not needing to process all channels/pixels, which is the purpose of reducing dimensionality - ¶ 0009 of Robinson), and as the simple substitution of one known dimension-reducing technique (that of Nicolelis-Meng) for another (that of Robinson), with predictable results (still accounting for the “anomalous aspects” in ¶ 0002 of Robinson (or the noise in Nicolelis), or obtaining the reduced data set contemplated in ¶ 0009 of Robinson, based on correlation with a model (¶ 0124 of Nicolelis)). 

Response to Arguments
Applicant’s arguments filed on 06/30/2022 have been fully considered. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. However, Rodriguez-Villegas has been added to increase clarity. Specifically, it is maintained that the minimum of the envelope of Meng corresponds to a noise floor which includes spontaneous activity and noise. Rodriguez-Villegas explicitly explains and shows how the noise floor includes these elements. 
Applicant’s argument that Meng teaches a traditional SNR (whether or not it actually does) obfuscates the point that it teaches the claim language. And, Applicant’s own specification as published, at ¶ 0048, says that “[t]he modulation depth (MD) of a channel is further defined as the signal-to-noise ratio (SNR) of the channel.”
Although ¶¶s 0043 and 0048 (noted by Applicant, but also e.g. ¶ 0046 which describes process noise and measurement noise) describe noise, they still do not define the phrase “spontaneous activity.” In any case, Meng and Rodriguez-Villegas are clear that the denominator in the ratio reflects both spontaneous activity and noise unrelated to a pre-determined input.
The Office agrees that calculating an envelope signal is not equivalent to calculating a ratio as claimed. Instead, the calculation of modulation depth in Meng is the calculation of the claimed ratio. 
Further, the spontaneous activity of Meng need not be spontaneous neural activity. The rejection is made in combination. When the teachings of Meng are applied to Nicolelis as described above, neural activity is the spontaneous activity contemplated. In a similar vein, the Office did not cite to Nicolelis for determining modulation depth, but to Meng. In combination, all of the features of the claims are taught.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791